UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1304



KATHRYN DUVALL,

                  Plaintiff - Appellant,

          v.


HONEYWELL TECHNOLOGY SOLUTIONS, INCORPORATED, a Delaware
Corporation; HONEYWELL INTERNATIONAL, INCORPORATED, a Delaware
Corporation,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:06-cv-03544-CWH)


Submitted:   June 19, 2008                  Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathryn Duvall, Appellant Pro Se.      Margaret League Boylston,
PETERS, MURDAUGH, PARKER, ELTZROTH & DETRICK, PA, Hampton, South
Carolina, Benjamin Phillip Glass, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kathryn   Duvall    appeals    the   district   court’s   order

granting Defendant’s summary judgment motion on her defamation

claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order.*        See Duvall v.

Honeywell Tech. Solutions, Inc., No. 2:06-cv-03544-CWH (D.S.C.

filed Feb. 6, 2008; entered Feb. 8, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




     *
      Although Duvall summarily requests an order redacting all of
her personal information and work history from the court’s records,
as well as an order sealing the court’s records, because she has
not established she is entitled to this relief, we deny Duvall’s
requests.

                                 - 2 -